DETAILED ACTION
Election/Restrictions
Claims 7, 9, 10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/24/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the glider shaft, the glider plate is selectively positionable relative to the rotating head to adjust a cutting height of the trimmer members must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear how the glider shaft/sleeve 40 is connected to one end of the head 22 and a glider plate connected to an opposite end of the glider shaft when figures 6 both the glide plate and the head connected to the same end.
Regarding claims 12-13 and 17, the phrase "characterized" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The transitional phrase (i.e. between the preamble and the body of a claim) “characterized” and phrases incorporating it (“characterized by”, “characterized in that”, etc.) are common in applications of European origin in us practice claims containing these words and phrases may be rejected under 35 USC 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Molina (5,890,352).
Molina discloses the invention including:
Claim 1; a rotating head 24 that supports a trimmer member 16, the glider assembly comprising: a glider shaft 28 coupleable at one end with the rotating head; a glider plate 14 connected to an opposite end of the glider 
Claim 3; the glider shaft is in the shape of a substantially hollow sleeve (see Fig. 1).
Claim 4; the glider plate is substantially circular in shape (see Fig. 1).
Claim 6; wherein the protective glider has a radius larger than the radius of the rotating head (see Fig. 2-3).
Claim 14; a head 24 comprising two or more plates; one or more retention devices 18 operatively connected to one or more of the plates, wherein the one or more plates are substantially parallel to one another, and wherein the one or more retention devices comprises one or more trimmer retention members 18 for retaining one or more trimmer members 16, and wherein each trimmer retention member is sized and configured to extend through a mount loop (see fig. 1) or aperture of at least one trimmer member during operation of the weed trimmer apparatus; and a protective guard 14 operatively connected to at least a lower-most plate of the head.

Allowable Subject Matter
Claim 11 is allowed.
Claims 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724